Citation Nr: 0823621	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  03-33 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a headache 
disorder, including migraines.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The veteran had active service from September 1985 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, one of which denied entitlement to service 
connection for fibromyalgia in October 2002, and a second 
which denied service connection for headaches in September 
2003.  The Board remanded these issues in April 2006 for 
further evidentiary development.


FINDINGS OF FACT

1.  Fibromyalgia was first manifested in active service.  

2.  There is no current diagnosis of a headache disorder, 
including migraines, that has been related to service or 
service-connected disability.


CONCLUSIONS OF LAW

1.  Fibromyalgia was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

2.  A headache disorder, to include migraines, was not 
incurred in service or as a result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  However, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claim for service connection 
for fibromyalgia, an August 2001 letter advised the veteran 
of the evidence necessary to substantiate her claim and the 
respective obligations of the veteran and VA in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  A similar letter was sent to the veteran prior to 
the adjudication of the claim for service connection for a 
headache disorder in December 20002, although the veteran was 
only advised of the evidence necessary to substantiate a 
claim for secondary service connection.  However, a June 2006 
letter later advised the veteran of the evidence necessary to 
substantiate both claims on both a direct and secondary 
basis, the respective obligations of the veteran and the VA 
in obtaining that evidence, and the issues of establishing a 
disability rating and effective date of award.  The claims 
were also thereafter readujudicated in the March 2008 
supplemental statement of the case.  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service treatment records are also associated with the claims 
folder, as are a post-service VA medical examination reports, 
and private treatment records and reports.  There is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained, or that are not 
adequately addressed in documents or records contained within 
the claims folder.  Although the Board has considered the 
representative's contention that the issue of entitlement to 
service connection for fibromyalgia should be remanded for an 
additional medical opinion as to whether this disorder was 
aggravated by the veteran's service-connected spine 
disorders, in view of the Board's decision to grant service 
connection for this disorder on a direct basis, such action, 
even if warranted, is now unnecessary.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  




II.  Entitlement to Service Connection for Fibromyalgia and a 
Headache Disorder, to include as Secondary to Service-
Connected Disability

Background

Service treatment records reflect that in October 1985, the 
veteran reported stiffness in the lower back area that 
occurred following sit-ups and other exercises.  In February 
1986, she complained of a foot problem that was previously 
treated as possible shin splints the previous month.  The 
diagnosis was resolving shin splints.  In March 1986, the 
veteran reported a history of bilateral feet, ankle, and leg 
pain since boot camp and wearing military shoes.  In April 
1986, she continued to complain of ankle and leg pain.  In 
mid-April 1986, there was an assessment of bilateral ankle 
arthralgia.  At the end of the month, the veteran was fitted 
with anklet pullover braces.  In May 1986, she complained of 
four months of pain in the feet and ankles.  The plan was for 
the veteran to undergo physical therapy and refrain from 
running for a period of four months.  In July 1986, the 
impression was probable overuse syndrome related to shoe 
wear.  The plan was to explore possibilities of shoe 
modification.  In August 1986, symptoms had not improved and 
examination revealed right ankle joint synovitis.  The 
diagnosis was uncertain, overuse versus synovitis (? 
etiology).  

In September 1986, the veteran reported bumping her head on 
metal machinery 5 days earlier.  She had experienced a 
headache ever since.  Scalp x-rays revealed normal findings.  
The assessment was scalp contusion and tension headaches.  In 
September 1986, the veteran also reported headaches that were 
diagnosed as an additional symptom of a mild viral syndrome.  
In the beginning of November 1986, she reported ankle 
swelling and pain over the previous week.  The impression was 
recurrent shin splints/synovitis, bilaterally.  In December 
1986, it was noted that the veteran had not experienced much 
improvement as a result of her use of the ankle braces.  In 
December 1986, the veteran reported headaches that were 
diagnosed as one of the symptoms of gastroenteritis.  In 
January 1987, she stated that she had not obtained much pain 
relief from the use of orthotics provided in November 1986.  
In February 1987, she reported ankle swelling with 
basketball, and there was also swelling and shin splints at 
the end of "A" school with running and marching in boots.  
The veteran underwent a common peroneal block on the left.  
In March 1987, there was a diagnosis of bilateral calcaneal 
varus, with service-aggravated induced ankle synovitis, 
bilaterally.  

On September 30, 1987, the veteran reported progressively 
worsening neck and back pain since a motor vehicle accident 
four hours earlier.  The assessment was cervical sprain.  On 
October 1, 1987, the assessment was low back and cervical 
strain status post motor vehicle accident.  

In December 1987, a service medical board placed the veteran 
on six months limited duty due to a diagnosis of bilateral 
chronic heel cords with recurrent "shin splints" and 
synovitis, bilateral ankle laxity, and bilateral "bump 
pumps."  In September 1988, it was noted that the veteran 
had had reconstructive right ankle surgery in August 1987 and 
left reconstructive ankle surgery in February 1988, and that 
she was now tolerating running as much as a mile.  She was 
found to be fit for full duty and worldwide deployment.  

In October 1989, the veteran was evaluated for complaints of 
headaches, fatigue, and emotionally lability diagnosed as 
stress-related symptoms and mild depression.  X-rays of the 
sinuses revealed that the nasal septum was deviated toward 
the right side but that there was no evidence of disease.  
Assessments included tension headaches.  In February 1990, 
the veteran was evaluated for complaints of headaches, dizzy 
spells, and fatigue the previous two weeks.  The assessment 
was tension headaches, fatigue (chronic), and suspect 
depression.  At the end of the month, the veteran reported 
the occurrence of diffuse, throbbing headaches over the 
previous two months lasting for several days/weeks.  It was 
recommended that she obtain some assistance with stress 
management.  

In March 1990, the veteran again complained of headaches, 
noting that there had been no improvement.  In April 1990, 
she complained of bitemporal occipital headaches the previous 
four weeks.  It was also indicated that the veteran was 
currently under stress with personal wedding plans.  The 
assessment included muscle tension headaches.  

In June 1990, the veteran reported hurting her back two 
months earlier.  Approximately a week later, it was noted 
that she continued to complain of neck and low back pain.  In 
July 1990, a medical board found her unfit for further duty 
based on diagnoses of recurrent ankle pain, status post 
bilateral Evans ankle reconstruction and early Morton's 
neuroma, right foot.  In early October 1990, the veteran 
reported various symptoms that were believed to be either 
viral in nature or resulting from possible impetiginous 
infection.  

In her responses to a dental questionnaire in October 1990, 
the veteran noted a history of sinus problems to which she 
related symptoms of headache.  She also identified a history 
of painful joints related to her previous ankle surgeries in 
1987 and 1988.  

At the veteran's separation examination, she denied a history 
of frequent or severe headache.

On VA spine examination in February 1993, the veteran's 
problems consisted of bilateral ankle trouble, a bad back, 
Morton's neuroma of the right foot, and reproductive 
problems.  She attributed her back problems to a lifting 
incident in service in 1989 and her cervical spine problems 
to the motor vehicle accident in 1987.  

A September 1993 rating decision granted service connection 
for lumbosacral strain, cervical strain, Morton's neuroma of 
the right foot, and right and left ankle disabilities.  

Private medical records for the period of November 1995 to 
August 1997 reflect that in May 1997, the veteran reported 
pain in the cervical and thoracic spine.  Approximately five 
days later, she reported a modest degree of increase in her 
headache pain.  Cervical spine pain had shown some mild 
improvement, but there was no change in the upper back pain.  
In August 1997, the veteran reported a minor increase of her 
headache pain.  Two days later, she stated that there had 
been some noticeable improvement in the severity of the 
headache.  

VA neurological examination in November 1997 revealed that 
the veteran reported her headaches would last four days and 
would cause her to miss work.  The impression included 
migraine headaches, which were found to be more probable than 
not related to the reported trauma; and neck and low back 
pain consistent with chronic pain syndrome.  

VA treatment records from January 1998 reflect that the 
veteran's complaints included neck pain.  She also reported 
contemporaneous migraine.  The assessment was symptoms 
consistent with migraine associated with visual or physical 
symptoms.  

A private electromyogram (EMG) from August 1999 was 
interpreted to reveal normal findings.  X-rays at this time 
of the right shoulder and hands revealed normal findings.  An 
August 1999 private medical report from Dr. Mossell reflects 
that the veteran complained of pain in the hands and 
shoulders.  At this time, the differential diagnosis included 
reactive arthritis due to infections such as parvovirus or 
Lyme disease or Epstein-Barr virus for instance, early 
rheumatoid arthritis or underlying connective tissue disease 
such as systemic lupus erythematosus (SLE), or metabolic 
problems such as thyroid disease, rheumatic fever, or 
sarcoid.  In September 1999, Dr. Mossell's assessment 
included arthralgias and myalgias without evidence of 
connective tissue disease or inflammatory arthritis, suspect 
fibromyalgia.  In October 1999, Dr. Mossell noted that the 
veteran now recalled her joint and muscle symptoms dating 
back to ten years earlier.  She also reported a history of 
migraines.  The assessment included fibromyalgia and history 
of migraine headaches.

In a November 1999 statement, Chiropractor Donald Hensley 
stated that the veteran had received care at his clinic since 
1995, and that over the past four years, she had been treated 
for spinal conditions and symptoms reflecting fibromyalgias.  

A January 2000 statement from rheumatologist, Dr. Mossell, 
reflects that when the veteran first presented to this 
physician in August 1999, she had complaints of polyarticular 
joint pain, history of chronic back pain, migraine headaches, 
constipation, etc.  Examination indicated 18 out of possible 
18 tender points on examination consistent with a diagnosis 
of fibromyalgia.  It was Dr. Mossell's impression after 
looking at the veteran's old records that she had been 
suffering from fibromyalgia since at least November of 1997.  
In a statement from Dr. Mossell dated in July 2000, he 
indicated that the veteran's in-service injuries to the neck 
and low back resulted in the onset of her present symptoms, 
including her fibromyalgia.  Dr. Mossell also noted that the 
veteran had now developed discomfort in her hands.  

Private treatment records from October 2000 reflect an 
assessment that included fibromyalgia and history of migraine 
headaches.  

VA fibromyalgia examination in December 2000 revealed the 
examiner's opinion that the diagnosis of fibromyalgia was a 
controversial diagnosis made after excluding other causes of 
somewhat nebulous grouping of symptoms including 
gastrointestinal (GI) disturbance, diffused pain, sleep 
difficulties, depression.  The examiner stated that it was 
difficult to rely on an objective neurologic examination to 
confirm a diagnosis of fibromyalgia, but that if one went by 
history and diagnosis made by the veteran's rheumatologist 
then the veteran had been suffering from this disorder for 
approximately three years.  

A private treatment record from March 2001 reflects that the 
veteran had been referred to the neurology clinic at VA which 
confirmed that there was no neurologic disorder, but deferred 
an assessment of fibromyalgia to rheumatology.  The 
assessment included fibromyalgia, post-traumatic 
osteoarthritis, and history of migraine headaches.  

June 2002 VA fibromyalgia examination revealed that the 
examiner believed the veteran appeared to meet the criteria 
for fibromyalgia.  It was the examiner's opinion that it was 
extremely unlikely that the veteran's fibromyalgia would be 
caused by her cervical spondylosis.  

A medical report from Dr. Moureiden, dated in April 2003, 
reflects an assessment that included fibromyalgia.

A medial report from chiropractor, Dr. Seigle, dated in June 
2003, reflects that he began treating the veteran in 1998 for 
various symptoms related to the previous trauma to her neck 
and low back, and subsequent development of fibromyalgia.  It 
was his understanding that the veteran sustained injury to 
her cervical and lumbar spine while on active duty.  It was 
his opinion that these traumas most likely were key factors 
in the development of her current condition.  He indicated 
that the occurrence of irritable bowel syndrome (IBS), 
temporomandibular joint (TMJ) dysfunction, depression, and 
migraine headaches was documented in the service medical 
records between 1989 and 1990.  In addition, she continued to 
develop additional relevant symptoms of what we now know is 
fibromyalgia.  This was what led to Dr. Mossell's diagnosis 
of this disability in 1999.  Dr. Seigle noted that the 
veteran suffered from headaches at the rate of three to five 
times weekly, which were moderate to severe, but no diagnosis 
was given.  

Additional private treatment records from Dr. Moureiden for 
the period of July 2003 to July 2005 indicate that in October 
2004, the assessment included inflammatory spondyl-arthritis 
and secondary fibromyalgia.  

VA examination in March 2007 revealed this examiner's very 
thorough review of the claims file.  He indicated that it was 
still difficult to state the etiology of the veteran's 
fibromyalgia from a purely scientific or biochemical basis.  
It was evident, however, that the veteran's symptoms 
significantly increased after the delivery of her child and 
unemployment.  It was the examiner's opinion that there was 
not a close enough chronological association with the 
reported traumas during service and the onset of fibromyalgia 
to implicate trauma as a cause of the veteran's fibromyalgia.  
The examiner noted that fibromyalgia was not established as 
of the February 1993 VA spine examination.  Therefore, it was 
his opinion that in-service motor vehicle accidents were not 
as likely as not the cause of fibromyalgia that was said to 
have begun in 1997 and first diagnosed in 1998.  It was the 
examiner's additional opinion that the veteran's service-
connected spondylosis, though very, very mild at the time of 
he cervical spine x-rays of February 1993, did eventually 
aggravate the veteran's fibromyalgia but was not the cause of 
her fibromyalgia.  The examiner believed that to state the 
degree of aggravation of the fibromyalgia by the veteran's 
cervical spondylosis would require that he resort to mere 
speculation.  

As for the opinion of whether or not the veteran's migraine 
headaches are at least as likely as not secondary to or 
aggravated by service-connected disability, it was the 
examiner's opinion that the diagnosis of migraine headaches 
had not been established firmly either by classical migraine 
symptomatology or by records indicating usual medications for 
migraine headaches having been prescribed.  Therefore, 
migraine headaches were not at least as likely as not 
secondary to or aggravated by service-connected disability.  

In a statement dated in June 2007, a fellow service member 
remembered the veteran's complaints of back problems and 
headaches during service.


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).

Turning first to the claim for service connection for a 
headache disorder, the record reflects that during service, 
the veteran was diagnosed as having tension headaches, 
headaches that were a symptom of a mild viral syndrome, 
headaches that were a symptom of gastroenteritis, stress-
related headaches, and muscle tension headaches.  There was 
no diagnosis of migraine headaches during service.  

Post service, the last diagnosis of a headache disorder was 
in January 1998, at which time symptoms were noted to be 
consistent with migraines.  Thereafter, there are numerous 
diagnoses of migraine headache by history only.  In addition, 
while Dr. Seigle noted in his June 2003 report that the 
veteran suffered from headaches at the rate of three to five 
times weekly, which were moderate to severe, no diagnosis was 
given, and contemporaneous treatment records since 1998 do 
not reflect complaints or active treatment for migraines or 
any other headache disorder.  The March 2007 VA examiner 
concluded that a diagnosis of migraine headaches had not been 
established firmly either by classical migraine 
symptomatology or by records indicating usual medications for 
migraine headaches having been prescribed.

Consequently, the Board finds that the veteran's claim for 
service connection for a headache disorder must be denied on 
the basis that a preponderance of the evidence is against the 
current existence of a headache disorder.  With respect to 
the requirement of a current disability, the Board also notes 
that under the basic statutory framework and the case law, it 
is clear that a fundamental element for the establishment of 
service connection is competent evidence of current 
"disability."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Thus, the Board finds that the March 2007 VA 
examiner's opinion that the diagnosis of migraine headaches 
had not been established, together with the lack of current 
medical evidence of migraines or any other headache disorder, 
requires that the veteran's claim for service connection for 
a headache disorder, on a direct and secondary basis, be 
denied on the basis of no current disability.

In addition, as a layperson, the veteran is unable to say 
whether she currently has migraines or any other headache 
disorder and/or that it is related to her active military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for a 
headache disorder.  

Turning next to the claim for service connection for 
fibromyalgia, the Board would like to first point out that 
the record reflects multiple and recent diagnoses of 
fibromyalgia, and that the initial requirement of a current 
disability has therefore been met.  

However, as has been made clear to the veteran during the 
pendency of his claim, in order to establish service 
connection, it is also necessary that the evidence 
demonstrate that the current disability had its onset during 
service or is related to service-connected disability.  

In this regard, the record reflects that in July 2000, it was 
the opinion of rheumatologist, Dr. Mossell, that the 
veteran's in-service injuries to the neck and low back 
resulted in the onset of her current symptoms, including her 
fibromyalgia.  In addition, based on his understanding that 
the veteran sustained injury to her cervical and lumbar spine 
while on active duty, it was the opinion of Dr. Seigle in 
June 2003 that these traumas most likely were key factors in 
the development of her fibromyalgia.  

There is also one opinion against the claim and this is the 
opinion of the March 2007 VA examiner, who, after a thorough 
review of the claims file, concluded that there was not a 
close enough chronological association with the reported 
traumas during service and the onset of fibromyalgia to 
implicate trauma as a cause of the veteran's fibromyalgia.  

In examining the opinions of record, the Board initially 
finds that the opinion of the rheumatologist, Dr. Mossell, is 
not accompanied by clearly stated rationale, and thus, is of 
limited probative value.  However, Dr. Seigle has considered 
the types of symptoms typically associated with fibromyalgia, 
and finds that such symptoms in service and after service 
support his conclusion that the veteran's fibromyalgia had 
its onset during active service.  In addition, while the 
March 2007 opinion against the claim is also based on a 
clearly stated rationale, i.e., that the onset of 
fibromyalgia was not chronologically close enough to service 
to implicate the veteran's in-service traumas as a cause of 
the disorder, the Board does not find the stated rationale to 
be any more persuasive that the rationale provided by Dr. 
Seigle.  Therefore, as the most critical evidence in this 
claim is at the least in equipoise, the Board finds that it 
must give the veteran the benefit of the doubt, and grant her 
claim for service connection for fibromyalgia.

As the Board has granted the claim on a direct basis, it is 
unnecessary for the Board to address the veteran's claim as 
secondary to service-connected disability.


ORDER

Entitlement to service connection for fibromyalgia is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for a headache disorder is 
denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


